Citation Nr: 0433862	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  Following active duty, he reportedly had additional 
service in the reserves, from 1972 to 1984, but the exact 
dates of it have not been verified.  

The issue of entitlement to service connection for a 
bilateral knee disorder was previously denied by Department 
of Veterans Affairs (VA) rating decision of April 1984.  The 
veteran was notified of that determination, and of his 
procedural and appellate rights, by VA letter dated May 1, 
1984.  He did not appeal that determination within one year 
of the notification thereof; therefore, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 decision, 
by the Montgomery, Alabama, Regional Office (RO), which 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder.  The veteran perfected a timely appeal of that 
decision.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in August 2003.  A 
transcript of that hearing is of record.  A supplemental 
statement of the case (SSOC) was issued in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim and to notify a claimant if the 
records are not able to be secured.  38 U.S.C.A. § 5103A.  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).  
Furthermore, when the records in question are in the custody 
of a Federal department or agency, the VCAA and its 
implementing regulations require VA to try to obtain them 
until it has been successful, unless it is reasonably certain 
that they do not exist or that further evidence to obtain 
them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

The veteran contends that he suffers from a bilateral knee 
disorder that was incurred in military service.  Based on a 
review of the claims folder, however, the Board finds that 
further development is required to comply with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  

The service medical records reflect that the veteran was seen 
in April 1971, complaining of locking and giving way of the 
right knee; there was no tenderness, and the knee had a full 
range of motion.  He was seen for similar complaints on May 
6, 1971; at that time, it was recommended that x-rays be 
taken of both knees.  The veteran was next seen in October 
1971, complaining of right knee pain; it was noted that he 
had a torn right lateral semilunar cartilage.  The impression 
was traumatic synovitis.  Two days later, it was noted that 
the veteran left the ship (USS Seattle AOE-3) with crutches 
last night.  On November 2, 1971, the veteran complained of 
having trouble with both knees.  The impression was muscle 
sprain.  

Initially, the Board observes that, on a VA Form 21-4142 
received at the RO in November 2002, the veteran stated that 
additional medical records in support of his claim were 
available at the Norfolk Military Hospital, in Norfolk, 
Virginia.  The veteran indicated that he fell down a flight 
of stairs while stationed aboard the U.S.S. Seattle in March 
1971; he stated that he was taken to the military hospital 
and they wanted to perform a knee replacement.  At his 
personal hearing, the veteran indicated that upon his 
discharge from the military, he sought treatment at the VA 
hospital in Norfolk, Virginia; at that time, the doctors told 
him that he had bilateral knee problems.  To date, however, 
there is no indication that the RO has attempted to secure 
these records.  In this regard, the veteran has provided VA 
with notice of the existence of medical records that are 
potentially pertinent to his claim.  VA has duty to secure 
these records, and such development requires a remand to the 
RO.  38 U.S.C.A. § 5103A(b).  

Additionally, of record is correspondence, dated in November 
2002, which show that the veteran informed the RO that the 
Naval Reserve Center in Birmingham, Alabama, told him that 
his medical records were in New Orleans, Louisiana.  A 
handwritten note reported that the telephone number provided 
by the veteran, for the Naval Reserve Center in New Orleans, 
was invalid; and attempts to reach the veteran were 
unsuccessful.  However, VA must make reasonable efforts to 
associate all of the veteran's service department records 
with the claims folder or to confirm that the records are 
unavailable.  Jolly v. Derwinski, 1 Vet. App. 37 (1990).  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).  A single request 
for pertinent service records specifically requested by a 
claimant and not obtained does not fulfill the duty to 
assist.  Schroeder v. West, 212 F.3d 1265, 1270 (Fed. Cir. 
2000).  

The veteran also testified at the August 2003 personal 
hearing that he is receiving Social Security Administration 
(SSA) disability benefits in part due to his bilateral knee 
disorder; however, SSA records are not in the claims file.  
See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As the 
above-cited evidence is in the custody of a Federal 
department or agency, the RO should make as many requests as 
are necessary to obtain the relevant records, unless the RO 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  In order to ensure that his claim 
is adjudicated on the basis of a complete evidentiary record, 
a copy of all SSA disability determinations and any 
associated evidence from the SSA should be obtained.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should obtain any available 
Naval reserve service medical records 
from the Naval Reserve Personnel Center 
in New Orleans, Louisiana; the Commander 
of the Naval Military, Personnel Command 
in Washington, DC; and the NPRC in St. 
Louis, Missouri.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  The RO should obtain all treatment 
records from each health care provider 
the veteran identified in VA Forms 21-
4142 and 21-4138, received in November 
2002 and October 2003, respectively.  

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, severity, and 
etiology of any current bilateral knee 
disorder that the veteran may have.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, VA medical 
records, and private medical records.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is then requested to review all 
pertinent records associated with the 
claims file, and offer an opinion as to 
whether it is at least as likely as not 
that any current bilateral knee disorder 
is causally related to any incident of 
service, including a fall in service in 
1971.  A complete rational for any 
opinion expressed should be included in 
the report.  

5.  Thereafter, the RO should again 
review the veteran's request to reopen 
his previously denied claim of 
entitlement to service connection for a 
bilateral knee disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


